EXHIBIT 10.40

AMENDMENT NO. 2 TO MASTER CREDIT FACILITY AGREEMENT

This AMENDMENT NO. 2 TO MASTER CREDIT FACILITY AGREEMENT dated as of February
23, 2006 (this “Amendment”) among MID-AMERICA APARTMENTS, L.P., a Tennessee
limited partnership, MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee
corporation and MID-AMERICA APARTMENTS OF TEXAS, L.P., a Texas limited
partnership (individually and collectively the “Borrower”), PRUDENTIAL
MULTIFAMILY MORTGAGE, INC., a Delaware corporation (“Lender”), and FANNIE MAE, a
corporation organized and existing under the Federal National Mortgage
Association Charter Act (“Fannie Mae”), amends that certain Master Credit
Facility Agreement dated as of March 2, 2004 by and between the Borrower and the
Lender, as amended by Amendment No. 1 to Master Credit Facility Agreement dated
as of November 17, 2005 (“Amendment No. 1”) among the Borrower, the Lender and
Fannie Mae (as the same may be further amended or supplemented from time to
time, the “Master Credit Agreement”) . Capitalized terms used in this Amendment
and not otherwise defined shall have the same meanings given to such terms in
the Master Credit Agreement.

 

RECITALS

A.         Pursuant to the Master Credit Agreement, Lender made an initial Loan
to Borrower in the amount of $11,720,000, which Initial Loan was assigned to
Fannie Mae.

B.         Pursuant to Amendment No. 1, the Lender agreed to make one or more
additional Loans under the Master Credit Agreement and to permit the addition of
additional Mortgaged Properties to the Collateral Pool, including without
limitation a loan in the amount of $2,525,000 with respect to an Additional
Mortgaged Property known as Runaway Bay Apartments in Charleston County, South
Carolina. Pursuant to Amendment No. 1, the Master Credit Agreement was amended
to establish a $14,245,000 DMBS Loan Facility in favor of Borrower (subject to
increase as provided therein), to provide for additions to the Collateral Pool
and to change certain provisions of the Master Credit Agreement.

C.         Borrower has requested and Lender and Fannie Mae have agreed to add
an Additional Mortgaged Property to the Collateral Pool, to make an additional
Loan in connection therewith in the amount of $3,691,000 and to increase the
DMBS Loan Facility to $17,936,000.

D.         Fannie Mae, the Lender and the Borrower intend these Recitals to be a
material part of this Amendment.

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00), the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of

--------------------------------------------------------------------------------

which each party agrees constitutes sufficient consideration received at and
before the execution hereof, the parties agree as follows:

 

1.          Section 3.04(a) of the Master Credit Agreement (as set forth in
Amendment No. 1) is hereby amended and restated to read in its entirety as
follows:

(a)        Maximum Amount of Increase in Commitment. Borrower hereby agrees that
the total DMBS Loan Commitment, when added to the “Commitment” of Fannie Mae
under the Master Reimbursement Agreement, shall not exceed $109,451,000.

2.          Appendix I is hereby amended by deleting the definition DMBS Loan
Commitment (set forth in Amendment No. 1) in its entirety and replacing such
definition with the following

“DMBS Loan Commitment” means $17,936,000, plus such amount as the Borrower may
elect to add to the DMBS Loan Commitment in accordance with Section 3.04.”

3.          Appendix I is hereby amended by adding thereto and placing in
alphabetical order the following definitions:

“Hedge Reserve Escrow Account” means each Hedge Reserve Escrow Account
established and maintained pursuant to the applicable Hedge Reserve Escrow
Account Security Agreement.

“Hedge Reserve Escrow Account Security Agreement” means a Hedge Reserve Escrow
Account Security Agreement, by and among the Borrower, the Lender and Fannie
Mae, substantially in the form of Exhibit O to the Master Reimbursement
Agreement (as the same may be modified to provide for the monthly deposits
required by Section 12.06 hereof), as such agreement may be amended,
supplemented or restated from time to time.

4.          Section 12.01 of the Master Credit Agreement is hereby amended and
restated to read in its entirety as follows:

2

--------------------------------------------------------------------------------

“SECTION 12.01 Interest Rate Protection.  

(a)         Hedges. To protect against fluctuations in interest rates, Borrower
shall make arrangements for a Hedge to be in place and maintained at all times
with respect to each Loan. Each Hedge must be in place on the applicable Closing
Date for a period beginning on such Closing Date and ending not earlier than the
date which is the fifth (5th) anniversary of such Closing Date (the “Initial
Hedge Period”). The obligation of the Borrower to acquire, maintain and replace
Hedges as required by this Article shall not be diminished or otherwise affected
by any shortfall between the balance of the Hedge Reserve Escrow Account
pursuant to Section 12.06 and the cost of any Hedge.

(b) Subsequent Hedges. A Subsequent Hedge shall be required for the remaining
term of each Loan, upon the expiration of the Cap in place for the Initial Hedge
Period or any Subsequent Hedge Period. A Subsequent Hedge must be fully executed
and delivered on terms and conditions consistent with this Agreement. A
Subsequent Hedge must have an effective date not later than the day following
the last day of the Initial Hedge Period or any prior Subsequent Hedge Period.
Any Subsequent Hedge must terminate on the earlier of (1) a date which is not
earlier than the fifth (5th) anniversary of the effective date of such
Subsequent Hedge, and (2) the Termination Date (the “Subsequent Hedge Period”).
Notwithstanding this Section, if a Hedge unexpectedly and unavoidably terminates
on a date other than its scheduled expiration date, the Borrower shall, within
ten days of such termination, obtain a new Hedge satisfying the requirements of
this Section.”

5.

Section 12.02(b) is amended to read as follows:

“(b)             be in effect for the entire Initial Hedge Period or Subsequent
Hedge Period, as applicable.”

 

6.

Article XII is amended by adding the following Section 12.06:

“SECTION 12.06. Upon the termination of the effectiveness of Section 11.01(a)
pursuant to Section 11.01(b) and during any period in which a Hedge with a term
of five (5) years (a “Five Year Hedge”) is in effect, the Borrower shall make
monthly deposits (“Monthly Deposit”) to the Loan Servicer (as defined in the
Master Reimbursement Agreement) to be held under the Hedge Reserve Escrow
Account Security Agreement to provide moneys for the purchase of a Subsequent
Hedge. The Borrower shall make the Monthly Deposits on each Servicing Payment
Date (as defined in the Master Reimbursement Agreement) during the term of a
Five Year Hedge. The first deposit will be due on the Servicing Payment Date in
the next month after the effective date of such Five Year Hedge. The amount of
each deposit (as adjusted from time to time, “Monthly Deposit Amount”) shall be
determined in accordance with this Section.

3

--------------------------------------------------------------------------------

(a)       Initial Monthly Deposit Amount. Initially, the Monthly Deposit Amount
will be 1/60th of the purchase price of the Five Year Hedge then coming into
effect, until changed, if at all, by the recalculation of the Monthly Deposit
Amount on any Change Date as described in subsection (b).

 

(b)       Change Dates. The Monthly Deposit Amount will be subject to adjustment
each calendar year. The date on which any adjustment in the Monthly Deposit
Amount becomes effective is called a “Change Date.” The Change Date will fall in
the same month each year as the month in which the related Five Year Hedge
became effective. The Change Date will be the Servicing Payment Date of that
month. The first Change Date related to a Five Year Hedge will occur in the next
calendar year after such Hedge became effective. Subsequent Change Dates will
fall on the Servicing Payment Date for that same month each following calendar
year. Whenever a Subsequent Hedge which will be a Five Year Hedge is purchased,
the Change Date will change. The new Change Date will fall on the Servicing
Payment Date for the month in which the new Five Year Hedge became effective,
commencing in the next calendar year after such Hedge became effective.
Subsequent Change Dates will fall on the Servicing Payment Date for that same
month each following calendar year unless again changed in accordance with this
subsection.

 

(c)       Determination of New Monthly Deposit Amount. One month before each
Change Date, the Loan Servicer shall determine the cost of the next Subsequent
Hedge, based on then existing market conditions, as if it the next Subsequent
Hedge were to be purchased at that time (“Trial Hedge Cost”). The Loan Servicer
will then compare (i) the Trial Hedge Cost with (ii) the product of multiplying
the Monthly Deposit Amount then in effect times 60. If the Trial Hedge Cost is
not the higher number, no adjustment to the Monthly Deposit Amount will be made.
If the Trial Hedge Cost is the higher number, the Loan Servicer shall adjust the
Monthly Deposit Amount to be effective from (and including) the Change Date then
about to occur (“Next Change Date”). The new Monthly Deposit Amount will be that
amount which shall cause the deposit balance of the Hedge Reserve Escrow
Account, at the expiration date of the then outstanding Hedge, to equal the
Trial Hedge Cost, taking into consideration the balance of the Hedge Reserve
Escrow Account immediately before the Next Change Date and the number of
deposits remaining to be made over the months from (and including) the Next
Change Date to the expiration date of the then outstanding Hedge. The Loan
Servicer shall make the calculation on the assumption that the applicable
Borrower will make each monthly deposit in the full amount when due and no
further adjustment to the Monthly Deposit Amount will be made after the
adjustment taking effect on the Next Change Date. In calculating the new Monthly
Deposit Amount, the Loan Servicer shall ignore any investment income on funds
held under the Hedge Reserve Escrow Account Security Agreement.”

4

--------------------------------------------------------------------------------

 

7.          The “SCHEDULE OF MORTGAGED PROPERTIES AND INITIAL VALUATIONS”
attached as Exhibit A to the Master Credit Agreement is hereby amended and
restated in its entirety as set forth in Annex I attached hereto.

8.          This Amendment may be executed in any number of counterparts, each
of which shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page.

9.          This Amendment shall be construed, interpreted and enforced in
accordance with, and the rights and remedies of the parties hereto shall be
governed pursuant to, the provisions of Section 14.06 of the Master Credit
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”), which provisions are hereby incorporated into this Amendment No. 1 by
this reference to the fullest extent as if the text of such provisions were set
forth in their entirety herein.

10.        Except as specifically modified by this Amendment, all of the terms
and provisions of the Master Credit Agreement shall remain in full force and
effect.

11.        The Borrower represents and warrants to Fannie Mae as follows:

(a)        All representations and warranties set forth in the Master Credit
Agreement are true and correct as of February 23, 2006.

(c)        No Event of Default or Potential Event of Default as described in the
Master Credit Agreement has occurred as of February 23, 2006.

[The Remainder of this Page Has Been Intentionally Left Blank.]

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed, and delivered
this Amendment on the day and year first above written.

BORROWER:

 

 

MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership

 

By:    Mid-America Apartment Communities, Inc., a Tennessee corporation, its
sole General Partner

 

By: __________________________

Al Campbell

Senior Vice President and Treasurer

 

MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation

 

By: __________________________

Al Campbell

Senior Vice President and Treasurer

 

MID-AMERICA APARTMENTS OF TEXAS, L.P., a Texas limited partnership

 

By:    MAC of Delaware, Inc., a Delaware corporation, its sole General Partner

 

By: __________________________

John A. Good

Assistant Secretary

S-1

--------------------------------------------------------------------------------

 

FANNIE MAE

 

 



By:__________________________________

 

 

Name:_________________________

 

Title:__________________________

S-2

--------------------------------------------------------------------------------

LENDER

PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware Corporation

By:                                                                                         

Name: Sharon D. Singleton
Title: Vice President - Closing Officer



S-3

--------------------------------------------------------------------------------

ANNEX I

 

EXHIBIT A TO MASTER CREDIT AGREEMENT

 

SCHEDULE OF MORTGAGED PROPERTIES,  

INITIAL VALUATIONS AND INITIAL LOAN ALLOCATIONS

 

 

 

Property Name

 

Property Address

 

Initial Valuation

 

Initial DMBS Loan Allocation

 

The Park at Hermitage

 

 

Davidson County, Tennessee

 

$19,900,000

 

$6,755,000

 

Stassney Woods

 

 

Austin, Texas

 

$11,345,000

 

$2,620,000

 

Travis Station Apartments

 

 

Austin, Texas

 

$9,673,000

 

$2,345,000

 

Runaway Bay Apartments

 

 

Mount Pleasant, Charleston County, South Carolina

 

$16,400,000

 

$2,525,000

 

St. Augustine Apartments

 

 

Jacksonville, Duval County, Florida

 

$29,000,000

 

$3,691,000

 

 